Case 1:16-cv-02359-WFK-JO Document 38 Filed 05/07/19 Page 1 of 9 PageID #: 304



                                                                        IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT                                       U.S. DISTRICT COURT E.D.N.Y.
EASTERN DISTRICT OF NEW YORK
                                                     -X
                                                                          MAY 0 7 2019               va
ESTHER ETIENNE,
                                                                    BROOKLYN OFFICl
                       Plaintiff,

                V.
                                                              DECISION & ORDER
RELIANT CAPITAL SOLUTIONS, LLC,                                16-CV-2359(WFK)(JO)

                       Defendant.
                                                     -X
HON. WILLIAM F. KUNTZ,II United States District Judge:

Plaintiff Esther Etienne ("Plaintiff), purporting to act on behalf of a class, brings this action
against defendant Reliant Capital Solutions, LLC ("Defendant"), alleging violations of the Fair
Debt Collection Practices Act (the "FDCPA"). See Amended Complaint("Am. Compl."), ECF
No. 18. The parties jointly sought certification of a settlement class, final approval of a proposed
class-wide settlement, and an award of attorneys' fees and costs. See ECF Nos. 28, 30. On
September 25,2018, Magistrate Judge James Orenstein issued a report in which he recommended
denial of the motions. See Report and Recommendation dated Sep. 25, 2018("R&R"), ECF No.
35. For the reasons that follow, the Court adopts the report in its entirety.
                                         BACKGROUND


        The Court assumes familiarity with the factual and procedural history of this case as set

 forth in Magistrate Judge Orenstein's report. See R&R. Briefly, Plaintiff alleges Reliant, in
 seeking to collect a debt it asserted she owed to Touro College, had sent her a collection letter
 disclosing the "Total Balance" Plaintiff owed "As Of the letter's date. See Am. Compl.^ 24,
 Ex. A (the "Letter"). Plaintiff alleged the Letter violated the FDCPA by failing to state explicitly
 the continuing accrual of interest of other charges might cause a future increase in the balance
 and therefore would lead "any least sophisticated consumer" to conclude mistakenly the stated
 balance would remain the same until paid. See id.        25-27.
Case 1:16-cv-02359-WFK-JO Document 38 Filed 05/07/19 Page 2 of 9 PageID #: 305




       On December 27,2016,the parties reported they had reached a settlement in the case on

a class-wide basis. See EOF No. 23. Magistrate Judge Orenstein granted preliminary approval

on July 7, 2017. See EC? Nos. 25-26.

       In October 2017,the parties filed ajoint motion seeking certification of a settlement class
for final approval and a motion requesting an award of attorneys' fees and costs. See Joint Mot.
to Certify Class for Final Approval, ECF No. 28; Mot. for Att'y Fees, ECF No. 30. The
proposed settlement included: class settlement fund of$11,500.50, representing statutory
damages of$174.25 for each of66 class members; Plaintiff was to receive $1,000.00(maximum
individual statutory damages)and $500.00 "in recognition of her services to the Settlement
Class"; Defendant was to pay Plaintiffs counsel $14,000.00 to cover all attorneys fees and
costs; Defendant would be released from all possible claims by Plaintiff and all claims that any
class member who does not opt out could assert under the FDCPA. See Proposed Final
 Approval Order, ECF No 28-4.

        Magistrate Judge Orenstein held a fairness hearing on October 19, 2017, at which no
 members of the putative class appeared. The parties mailed a notice describing the proposed
 settlement to 66 putative class members,and none responded before the fairness hearing. At the
 hearing. Magistrate Judge Orenstein instructed counsel to provide supplemental papers
 addressing his expressed concerns regarding the proposed class settlement. Plaintifffiled
 supplemental briefing on November 2, 2017. ECF No. 33.

        On September 25,2018, Magistrate Judge Orenstein filed a Report and Recommendation
 recommending the Court deny Plaintiffs motions in their entirety. See R&R. Specifically, he
 determined the parties failed to establish:(1)the settlement class was fair, reasonable, and
 adequate—in both procedure and substance—as required under Rule 23(e)ofthe Federal Rules
Case 1:16-cv-02359-WFK-JO Document 38 Filed 05/07/19 Page 3 of 9 PageID #: 306




of Civil Procedure;(2)Plaintiffs representation was adequate under Rule 23(a); and (3)the class
form is superior to individual litigation under Rule 23(b)(3). See R&R at 4-5. Because

Magistrate Judge Orenstein recommended denying the motion to certify a settlement class and
approve the proposed settlement, he also recommended the Court deny as premature Plaintiff's
motion to award attorneys' fees. Id. at 18. On October 9,2018,Plaintiff filed objections to
Magistrate Judge Orenstein's Report and Recommendation. PL's Unopposed Objections to the
Report and Recommendation ofthe Mag. Judge Entered on Sep. 25,2018("PL's Objections ),
ECF No. 36.

                                          DISCUSSION


    I.      Standard of Review

         In reviewing a Report and Recommendation,a district court may accept, reject, or
 modify, in whole or in part, the findings or recommendations made by the magistrate judge." 28
 U.S.C. § 636(b)(1). A "districtjudge must determine de novo any part of the magistrate judge's
 disposition that has been properly objected to." Fed. R. Civ. P. 72(b)(3). Objections to a report
 and recommendation must be "specific and are to address only those portions of the proposed
 findings to which the party objects." Phillips v. Reed Grp., Ltd., 955 F. Supp. 2d 201,211
(S.D.N.Y. 2013)(Owen, J.)(internal quotation marks and citations omitted). "Where 'the
 objecting party makes only conclusory or general objections, or simply reiterates the original
 arguments, the Court will review the report and recommendation strictly for clear error.'"
 Norman v. Metro. Transp. Auth., 13—CV—1183,2014 WL 4628848, at *1 (E.D.N.Y. Sept. 15,
 2014)(Matsumoto,J.)(quoting Zaretsky v. Maxi-Aids, Inc., lO-CV-3771,2012 WL 2345181, at
 *1 (E.D.N.Y. June 18, 2012)(Feuerstein, J.)).
Case 1:16-cv-02359-WFK-JO Document 38 Filed 05/07/19 Page 4 of 9 PageID #: 307




    II.      Analysis

          In her objections, Plaintiff argues:(1)the proposed class settlement is substantively fair;
(2)Plaintiff is an adequate class representative; and (3)a class action is superior to individual
litigation in this action. PL's Objections. The Court has conducted a dc novo review ofthe
relevant portions ofthe Report and Recommendations to which Plaintiff objects and concludes
the objections are without merit.

          To certify a class, a party must meet the four threshold requirements in Rule 23(a):"(1)
 numerosity ('the class is so numerous thatjoinder of all members is impracticable'),(2)
commonality ('there are questions oflaw or fact common to the class'),(3)typicality ('the
 claims or defenses ofthe representative parties are typical ofthe claims or defenses ofthe
 class'), and (4)adequacy of representation ('the representative parties will fairly and adequately
 protect the interests of the class')." In fs Atner. Intern. Group, Inc. Securities Litig.^ 689 F.3d
 229,238(2d Cir. 2012)(quoting Fed. R. Civ. P. 23(a)). Because Plaintiff seeks to certify a
 settlement class under Rule 23(b)(3), the requirements of predominance and superiority ofthe
 class must also be met. Fed. R. Civ. P. 23(b)(3). Finally, the court "must separately evaluate
 whether the settlement agreement is 'fair, reasonable, and adequate' under Rule 23(e)." In re
 Amer. Intern. Group, Inc., 689 F.3d at 238.

           A. Substantive Fairness

           As set forth in Magistrate Judge Orenstein's Report and Recommendation, a court should
 consider the following nine factors when determining a proposed settlement's substantive
 fairness:(1)the complexity, expense, and likely duration ofthe litigation;(2)the reaction ofthe
 class to the settlement;(3)the stage ofthe proceedings and the amount of discovery completed;
Case 1:16-cv-02359-WFK-JO Document 38 Filed 05/07/19 Page 5 of 9 PageID #: 308




(4)the risks of establishing liability;(5)the risks ofestablishing damages;(6)the risks of
maintaining the class action through the trial;(7)the ability of the defendants to withstand a
greater judgment;(8)the range of reasonableness ofthe settlement fund in light ofthe best
possible recovery; and (9)the range of reasonableness ofthe settlement fund to a possible
recovery in light of all the attendant risks of litigation. See City ofDetroit v. Grinnell Corp.,495
F.2d 448,463(2d Cir. 1974), abrogated on other grounds, Goldberger v. Integrated Res., Inc.,
209 F.3d 42(2d Cir. 2000);see also Joel A. v. Giuliani, 218 F.3d 132, 138-39(2d Cir. 2000)
(applying the Grinnell factors).

        In her objections. Plaintiff argues the proposed class settlement is substantively fair
because class litigation would be complex, expensive, and time-consuming, and that only 2 of
the 66 putative class members responded to the letters suggests class members reactions
"support" the class settlement's approval. PL's Objections at 5-8. Plaintiff also argues discovery
 conducted was reasonable. Id. at 8-10. These arguments are without merit.

        Magistrate Judge Orenstein thoroughly considered all nine factors and determined "that
 none ofthe factors, considered individually or together, favor approval ofthe proposed class-
 wide settlement." See id. at 8-15. First, because FDCPA claims usually settle and do not last

 long,"the parties will likely resolve this non-complex case quickly and with minimal expense,
 despite Plaintiffs arguments to the contrary. Compare id. at 8-9, with Wright v. Stern, 553 F.
 Supp. 2d 337,344(S.D.N.Y. 2008)(Chin, J.)(finding this factor weighed in favor ofsettlement
 where "[t]he parties have compiled a massive body of evidence and the parties had estimated that
 the first stage would take as many as twelve months to try").

        The second factor, the reaction ofthe class to the settlement,"is perhaps the most

 significant factor to be weighed in considering its adequacy." Maley v. Del Global Techs. Corp.,
Case 1:16-cv-02359-WFK-JO Document 38 Filed 05/07/19 Page 6 of 9 PageID #: 309




186 F. Supp. 2d 358,362(S.D.N.Y. 2002)(McMahon,J.). Magistrate Judge Orenstein found
the "non-reaction" ofthe putative class to weigh against settlement approval because the parties
could not argue both that the putative class were unsophisticated consumers but also that they
understood a legally complex,eight-page, single-spaced notice regarding the proposed class
settlement. R&R at 9. Thus, he did not take the absence of putative class members' objections

(and their absence at the fairness hearing)to signal they supported the proposed settlement, but
rather that they may not have understood their legal rights regarding the litigation. M at 11-12.
As he further reasoned,"while there are of course circumstances in which the absence of putative
class members' objections might indicate support for a proposed settlement, such an inference
 would necessarily rest on the assumption that those members understood the proposal to which
they did not object. The circumstances here permit no such inference       " Id. at 11. Indeed,
 other cases that have deemed the non-reaction of class members as supportive of settlement

 approval do not purport to involve a class of unsophisticated consumers. See, e.g., Prasker v.
 Asia Five Eight LLC,2010 WL 476009, at *1,4(S.D.N.Y. Jan. 6,2010)(Cedarbaum, J.)
(finding settlement substantively fair for class containing employees who mostly did not object
 to settlement of action involving unpaid minimum wage and overtime pay FLSA violations);
 Wright, 553 F. Supp. 2d at 338, 342,344(finding settlement substantively fair when vast
 majority of class of African-American and Hispanic employees did not object or opt out of
 action involving their employer's alleged discriminatory practices, including after class counsel
 held four meetings with class members to explain the settlement).

        Third, Magistrate Judge Orenstein found the record "d[id] not establish that the parties
 have in fact completed the exchange of the information, records, and depositions to which they
 would have been entitled had they made timely demands." R&R at 13. Indeed, despite
Case 1:16-cv-02359-WFK-JO Document 38 Filed 05/07/19 Page 7 of 9 PageID #: 310




Plaintiffs objections to this conclusion, the record reflects Plaintiff issued several discovery

requests, including interrogatories, document demands, and requests for admission—^not that
Defendant responded to these requests. See id. at 6-7 & n.3. Plaintiff appears to concede that
despite these requests, the only discovery produced was "the number of debtors encompassed
within the proposed class definition, along with its net worth." PL's Objections at 9. The Court
is thus not satisfied that the putative class members and the parties are entering into the instant

settlement with sufficient information.

        Plaintiffs objections to the Report's conclusions regarding the remaining Grimell factors
are similarly overruled. The risks of establishing liability, damages, and maintaining the class
weighed against approval, according to Magistrate Judge Orenstein, because each member ofthe
putative class "can establish liability as easily as [Plaintiff], and has every reason to believe the
court will award" the statutory maximum of$1,000.00. R&R at 14. Plaintiff conceded
 Defendant could likely withstand a greaterjudgment. Id. at 15. And lastly. Magistrate Judge
 Orenstein reasoned "[t]he settlement fund needlessly limits putative class members' recovery to
 a fraction of what they could likely recover, regardless of whether the litigation proceeded as a
 class action or as several individual ones." Id.

        B. Adequacy of Class Representative

        Plaintiffs second objection to Magistrate Judge Orenstein's Report—^that Plaintiff is an
 adequate class representative—is also without merit. Plaintiff cites the FDCPA provision
 providing a named plaintiff in a class action "may recover(i)the statutory damages of up to
 $1,000 available as if an individual action had been brought, plus (ii) the amount that the court
 may award to the remaining class members." Id. at 20(citing 15 U.S.C. § 1692k(a)(2)(B)). But
 as Magistrate Judge Orenstein correctly points out. Plaintiffs interests in pursuing the
Case 1:16-cv-02359-WFK-JO Document 38 Filed 05/07/19 Page 8 of 9 PageID #: 311




settlement, which would guarantee her the maximum statutory award and an additional $500.00,

are in contrast with the rest ofthe putative class, who would be limited to less than a fifth ofthe

Plaintiffs award ($174.25). R&R at 16. Because her interests "materially diverge" from the
interests ofthe putative class. Plaintiff is not an adequate class representative, and Plaintiffs
objections are overruled. Id. at 17.

        C. Superiority

        Finally, Magistrate Judge Orenstein determined "[t]he same features that render the
proposed settlement unfair and [Plaintiff] an inadequate representative also lead me to conclude
... a class action is not superior to individual litigation." Id. at 17-18. Plaintiff again objects to
this conclusion and argues that the class form is superior, especially considering no other
 putative class member has sought to bring an individual lawsuit. PL's Objections at 23.
        Plaintiff relies primarily on Weber v. Goodman^ 9 F. Supp. 2d 163(E.D.N.Y. 1998)
(Sifton, J.), a class action of420,000 members involving FDCPA allegations. In Weber,
 defendants argued the class form was not superior because proposed class members would have
 minimal benefits and a maximum recovery of$2.00. Id. at 169-70. Judge Sifton reasoned that if
 he were to accept the defendants' argument,"defendants' vast improper conduct[would have]
 successfully diluted any one class member's recovery." Id. at 171. Because ofthe number of
 improper letters sent by defendants. Judge Sifton concluded, [t]he class action form is the only
 way to ensure defendants' compliance with the FDCPA." Id.
        This case is distinguishable from Weber on several grounds. Each ofthe proposed class
 members here(66 in total) could successfully bring individual litigation and receive the statutory
 maximum recovery, which was not possible for the 420,000 members in Weber. The class action
 form is also not the "only way" to ensure Defendant's FDCPA compliance, unlike in Weber. As


                                                    8
Case 1:16-cv-02359-WFK-JO Document 38 Filed 05/07/19 Page 9 of 9 PageID #: 312




Magistrate Judge Orenstein noted,"[e]ven accounting for the possibility that some members of
the putative settlement class might refrain from pursuing individual litigation, the ease of doing
so given the simplicity of the case, as well as the potential difference in recovery," suggests the
class action form is not superior here. R&R at 18. While Judge Sifton emphasized that the low
recovery "should not necessarily preclude class treatment," it also does not necessarily indicate
the class action form is superior. 9 F. Supp. 2d at 171 (emphasis added).

        The Court finds further support in Gallego v. Northland Group, Inc., 814 F.3d 123, 129
(2d Cir. 2016), where the Second Circuit affirmed the denial of class certification because the
parties failed to establish a class of approximately 100,000 members in an FDCPA action was
superior to individual litigation. The plaintiff argued the "vast majority of class members are
 unlikely to file claims," but the court rejected such an argument, reasoning "[a]n expected low
 participation rate is hardly a selling point for a proposed classwide settlement. Id. Similarly,
 Plaintiffs argument that no other putative class member filed suit does not establish superiority.
                                          CONCLUSION


        Upon a careful review of Magistrate Judge Orenstein's Report and Recommendation,
 ECF No. 13, and the objections filed thereto, the Court affirms and adopts the Report and
 Recommendation in its entirety. Plaintiffs motions for approval of class certification, settlement
 approval, and attorneys' fees, see ECF Nos. 28, 30, are hereby DENIED.
                                               SO ORDEREA.                       /


                                               /s/ Hon. William F. Kuntz II

                                               HON. WILLIA                 TZ, II
                                               UNITED STATES ISTRICT JUDGE


 Dated; May 7, 2019
        Brooklyn, New York
